Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The linear propulsion machine of the claimed invention comprises all the limitations of claim 1, specifically, a first mover adjacent a first stator, the mover including a plurality of spaced apart ferromagnetic strata, a plurality of wire coils having an active state and a deactive state, and a plurality of magnet layers sandwiched between two of the strata and disposed inside one of the plurality of coils, the mover being arranged in the linear direction in a repeating pattern of coil, strata, magnet layer, strata, coil wherein a teeth of the permanent magnet layer is disposed at an angle from a plane substantially perpendicular to the direction of thrust on the first mover that is not taught, suggested nor obvious over prior arts of record.
WO 2013/122031 to Mita teaches a first mover adjacent a first stator, the mover including a plurality of spaced apart ferromagnetic strata, a plurality of wire coils having an active state and a deactive state, and a plurality of magnet layers sandwiched between two of the strata and disposed inside one of the plurality of coils, wherein a teeth of the permanent magnet layer is disposed at an angle from a plane substantially perpendicular to the direction of thrust on the first mover but does not teach the mover being arranged in the linear direction in a repeating pattern of coil, strata, magnet layer, strata, coil.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEM M TRAN whose telephone number is (571)270-7825. The examiner can normally be reached M 9-5, W-F 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.